Citation Nr: 0004621	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-35 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has submitted the requisite new and 
material evidence required to reopen a claim for service 
connection for a psychiatric disability, to include the issue 
of service connection.

2.  Entitlement to a compensable evaluation for left ear 
hearing deficit.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1960 to March 
1962 and from June 1966 to April 1967.  This appeal arises 
from a March 1995 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) which denied a compensable 
evaluation for the veteran's service-connected left ear 
hearing loss.  The appeal also arises from a March 1998 
rating decision that determined that the veteran had not 
submitted the requisite new and material evidence needed to 
reopen a claim for service connection for a psychiatric 
disability.  The veteran appealed these determinations.

A hearing was held before the Board of Veterans' Appeals 
(Board), via video conference, in December 1999.  This 
hearing was conducted by the undersigned member of the Board, 
who was designated by the Chairman of the Board to conduct 
this hearing pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 
1999).  

At the Board hearing of December 1999, the veteran raised the 
issue of service connection for his tinnitus.  The 
undersigned finds that this issue is not properly before the 
Board at the present time and that it is not inextricably 
intertwined with the issues on appeal.  Therefore, this 
matter is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  All development required for an equitable decision in the 
current case has been conducted.

2.  The veteran's bilateral hearing loss is manifested in 
recent years, at its worst, by an average puretone threshold 
of 54 decibels in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz with speech discrimination ability of 50 percent 
in the left ear.

3.  In January 1982, the Board denied the veteran's claim for 
service connection for a psychiatric disability.  He was 
notified of this decision.

4.  The lay and medical evidence received since the January 
1982 denial bears directly and substantially upon the issue 
of service connection for a psychiatric disability and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.

5.  The lay and medical evidence presents a plausible claim 
for service connection for a psychiatric disability.

6.  The medical evidence has established an etiological link 
between the veteran's in-service psychiatric symptoms and his 
current bipolar disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing deficit have not been met.  38 U.S.C.A. §§ 1155, 
1160(a), 5107(a) (West 1991); 38 C.F.R. §§ 3.383, 4.1, 4.2, 
4.7, 4.85 (Effective prior to and on June 10, 1999).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a 
psychiatric disability has been submitted, and this claim is 
reopened.  38 U.S.C.A. § 1110, 1131, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a psychiatric 
disability is well grounded and this disability was incurred 
as a result of the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The military provided the veteran with comprehensive medical 
examinations in January 1960, February 1962, and June 1966.  
During these examinations, he did not report any medical 
history of psychiatric complaints and his psychiatric 
evaluations were normal.

A review of the service medical records indicates that he was 
hospitalized in January 1967 for heavy alcoholic intake for 
the preceding two years.  On the initial examination, the 
physician opined that it was "obvious" the veteran was a 
completely passive-dependent personality and would escape 
from this reality only through alcohol.  A hospital summary 
prepared in early January 1967 noted that the veteran did not 
have any significant past medical history.  The diagnoses 
were chronic alcoholism, passive-dependent personality, acute 
brain syndrome manifested by delirium tremens, and acute 
alcoholic gastritis.

In late January 1967, a narrative summary reported that the 
veteran had again been hospitalized for psychiatric 
evaluation.  The diagnosis was sociopathic personality 
disorder and addiction to alcohol.  A military Psychiatric 
Evaluation Certificate dated a few days later in January 1967 
reported diagnoses of "No neuropsychiatric disease was 
found", sociopathic personality disorder, and addiction to 
alcohol.  In March 1967, the veteran was again hospitalized 
for his continued consumption of "enormous" amounts of 
alcohol.  The diagnoses were chronic alcoholism, acute brain 
syndrome due to alcoholic intoxication, fatty metamorphosis 
of the liver, alcoholic gastroenteritis, and severe 
sociopathic personality disorder.  The physician preparing 
the hospitalization report strongly recommended that the 
veteran be separated from the military due to his personality 
disorder.

A separation examination was given to the veteran in March 
1967.  He noted a medical history of frequent trouble 
sleeping and an excessive drinking habit.  The examination 
report noted that the veteran's psychiatric evaluation was 
abnormal and referred to the March 1997 hospitalization 
report.

In April 1976, a U. S. Department of Veterans Affairs (VA) 
hospital summary for the period from March to April 1976 was 
incorporated into the claims file.  This summary noted that 
the veteran had a longstanding history of alcoholism.  The 
diagnosis was habitual excessive drinking.  A VA hospital 
summary for the period from June to July 1980 was associated 
with the claims file in August 1980.  He complained of 
hallucinations after three weeks of binge drinking.  The 
diagnosis was alcohol abuse.

By rating decision of September 1980, the RO granted service 
connection for left ear hearing loss.  This disorder was 
evaluated under the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code (Code) 6297 as 
noncompensable and made effective from June 1980.  The RO 
also denied the veteran's claim for service connection for a 
psychiatric disorder.  In a VA Form 1-9 submitted in April 
1981, the veteran asserted that he currently had a 
neuropsychiatric disability that had begun at the time of his 
first hospitalization during his military service.  Lay 
statements were received in May 1981 from the veteran's 
former coworker and employer.  These statements noted that 
the veteran had a current psychiatric disability.  A letter 
from the veteran's private physician reported that he had 
been treated by this physician for the past three years.  It 
was opined that the veteran had current, permanent 
disabilities.  No diagnosis was reported.

A Board decision was issued in January 1982 that denied the 
veteran's claim for service connection for a psychiatric 
disability.  It was determined that the veteran's alcoholism 
and personality disorder were of long standing duration and 
pre-existed his military service.  The Board found that by 
law neither disorder could be granted service connection.  
The RO's rating decision of April 1982 and a Board decision 
of July 1982 denied a compensable evaluation for the 
veteran's left ear hearing loss.

In July 1994, the veteran filed a claim for an increased 
evaluation of his left ear hearing loss.  A statement from 
the veteran's private physician was received in September 
1994.  The physician claimed that the veteran had total 
hearing loss in his left ear.  It was also reported that he 
had a severe nervous disorder that required medication.

The veteran was afforded a VA audio examination in October 
1994.  Audiometry testing noted the following results:

Hertz
1000
2000
3000
4000
LEFT
25
40
60
65

The average puretone threshold at the tested frequencies was 
48 decibels.  However, the audiologist noted that the speech 
recognition results were not considered reliable.  The 
diagnosis was mild, high frequency sensorineural hearing 
loss.

In a substantive appeal of September 1995, the veteran 
contended that his left ear hearing loss should be evaluated 
as 20 percent disabling.  He claimed that he could not hear 
words clearly on the telephone or television and was forced 
to read lips in order to understand.  The veteran alleged 
that his hearing difficulty had interfered with his 
industrial adaptability.

The veteran submitted in January 1996 a private audio 
examination dated in December 1995.  It appears that the 
audiometry testing noted the following results:

Hertz
1000
2000
3000
4000
LEFT
40
55
60
60

His left ear speech discrimination was reported to be 50 
percent, but the examination report failed to note under what 
criteria this testing had been scored.  The conclusion was 
bilateral impaired hearing that limited the veteran's ability 
to communicate.  

Another VA audio examination was given to the veteran in 
December 1995.  The examination report appears to note the 
following audiometry results:

Hertz
1000
2000
3000
4000
LEFT
20
55
55
65

His left ear speech discrimination was reported to be 76 
percent.  The assessment was mild to moderately-severe left 
ear hearing loss.  In February 1996, a VA ear, nose, and 
throat (ENT) clinic approved the veteran's issue of hearing 
aids due to his sensorineural hearing loss.

The veteran was afforded a VA audio examination in November 
1996.  The following audiometry results were noted:

Hertz
1000
2000
3000
4000
LEFT
25
55
60
60

His left ear speech discrimination was reported to be 74 
percent.  Another VA audio examination was given to the 
veteran in May 1997.  His audiometry testing revealed the 
following results:

Hertz
1000
2000
3000
4000
LEFT
25
55
60
65

The average puretone threshold at the tested frequencies was 
51 decibels and his left ear speech discrimination was 
reported to be 70 percent.  The assessment was moderate 
sensorineural hearing loss.

The veteran requested in July 1997 that his claim for service 
connection for a psychiatric disability be reopened.  
Attached to this claim were outpatient treatment records from 
a VA Mental Health Clinic.  These records were dated from 
August 1996 to February 1997 and noted diagnoses for anxiety 
and depression.  Also included was a VA mental examination 
conducted in June 1994.  The veteran's psychiatric problems 
were listed as panic attacks, agoraphobia, affective 
disorder, and generalized anxiety.  The examiner reported 
that the veteran's history of mental problems started in the 
military in 1967 when the veteran was diagnosed with 
neurosis, anxiety attacks, and agoraphobia.  While it was 
noted that the veteran was treated for alcoholism, the 
physician opined that his actual problem was a mental 
disorder.  The veteran resubmitted copies of these VA 
outpatient records later in the same month.  However, in this 
submission the veteran also provided photocopies of parts of 
his service medical record.  These records contained a 
reproduction of the January 1967 Psychiatric Evaluation 
Certificate that had the word "No" missing from the 
diagnosis of "No neuropsychiatric disease found."

The veteran's VA treatment records dated from July 1996 to 
September 1997 were incorporated into his claims file in 
September 1997.  These outpatient records noted treatment of 
the veteran's various complaints to include his psychiatric 
symptoms.  Also received in September 1997 were the veteran's 
private medical records dated from September 1996 to May 
1997.  A psychiatric examination of early September 1996 
noted the veteran's medical history to include treatment for 
alcohol dependency.  The diagnoses included mood disorder, 
panic disorder with agoraphobia, alcohol dependence in 
remission, and bipolar II disorder.  A subsequent psychiatric 
examination in September 1996 noted a history of multiple 
emotional problems which led to depression and anxiety over 
the past few years.  These problems included divorce, death 
of family members, and a forced retirement.  It was reported 
that after leaving military service, the veteran worked as a 
real estate broker and "was apparently quite effective and 
felt pretty good about himself."  The diagnoses were chronic 
anxiety and depression.  Another private psychiatric 
examination was given to the veteran in May 1997.  His past 
medical history was reported to have included alcohol 
dependence and cocaine abuse.  The diagnoses were mixed type 
bipolar disorder recurrent without psychotic features, 
history of panic disorder with agoraphobia, and alcohol and 
cocaine dependence in remission.  A private physician's 
letter was received in February 1998.  It was reported that 
the veteran was being treated for major affective disorder 
and panic disorder.

A private physician's letter dated in March 1998 was received 
by the RO in the following month of May.  The physician 
specifically noted the name of the veteran's treating 
physicians in the military and the psychiatric diagnoses they 
provided in 1967.  He then opined:

These clearly show and link his mental 
disorders, to my mental evaluation, to 
severe Bipolar Disorder, Anxiety attacks 
and Agoraphobia.  They are all mental 
disorders that connect the patient's 
problems.

Another private physician's opinion dated in May 1998 was 
received that same month.  It noted the following:

The psychiatric evaluation at Elgin, 
A.F.B., Florida, in 31 Jan. 1967, clearly 
finds this medical condition to [be] 
present.  The neuropsychiatric 
sociopathic personality disorder links 
his Manic Depression Bipolar disorder and 
anxiety, agoraphobia to a combination of 
more than one problem...In this doctor's 
medical opinion, he was diagnosed with a 
severe mental disorder...Alcoholism is not 
this patient's problem.

Attached to the private medical opinions received in May 1998 
were duplicate copies of the veteran's service medical 
records.

In September 1998, the veteran submitted a VA outpatient 
record dated earlier that same month.  The physician reported 
that the veteran had requested an opinion that would link his 
military psychiatric diagnoses to his current psychiatric 
problems.

The veteran was afforded a comprehensive psychiatric 
examination in October 1998.  The examiner reported that he 
had reviewed the veteran's claims file and cited the 
veteran's psychiatric treatment and diagnoses in 1967.  He 
noted the veteran's private physicians' opinion that his 
current psychiatric disorders first evidenced themselves 
during his military service.  It was reported by the veteran 
that he was treated on multiple occasions in the 1970's and 
1980's for alcohol abuse.  He acknowledged that he was first 
diagnosed with bipolar disorder in the late 1980's.  The 
diagnosis was mixed bipolar disorder, panic disorder, and 
alcohol abuse.  The following opinion was provided by the VA 
examiner:

It is hard to say precisely whether his 
current symptoms of panic and bipolar 
disorder were what he suffered in the 
service.  It could be, as often times 
early presentation of bipolar disorder is 
alcohol abuse and interpersonal 
relationship difficulties.  I saw no real 
evidence, though, that he did have these 
symptoms back then, other than the 
alcohol abuse...The diagnosis of severe 
sociopathic disorder was probably 
incorrect since apparently there have 
been significant times during his life 
when he got along well with people and 
was able to be very functional at work.

In a rating decision of February 1999, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability on its merits.  It therefore appears that the RO 
was satisfied that the veteran had submitted the requisite 
new and material evidence to reopen this claim.  In its 
decision, the RO noted that the copy of the Psychiatric 
Evaluation Certificate was missing a word shown in the 
original document.  A written statement from the veteran was 
received in March 1999.  The veteran asserted that the 
missing word was not a deliberate attempt to change the 
record, but instead was the result of a badly printed 
document subjected to numerous reproduction.

In May 1999, the veteran submitted duplicate copies of his 
previous statements.  In addition, he submitted a letter from 
a private physician dated in March 1999.  This physician 
noted that he had reviewed the veteran's service medical 
records and mentioned the physicians that had treated his in-
service psychiatric complaints by name and unit.  He then 
provided the following opinion:

The inception of [the Bipolar Disorder] 
was probably the reason [the veteran] was 
not able to perform his duties and was 
declared unfit for service as he stated 
when he was diagnosed with Sociopathic 
Personality Disorder and Alcohol Abuse.

I agree with the [VA] examiner that this 
could have occurred during his time in 
service.  I have his medical records, and 
I feel it is possible that the initial 
medical diagnosis was incorrect, and 
probably should have been Bipolar 
Disorder at that time.  Doctors and 
psychiatrists often disagree on diagnoses 
but the nexus was there; as often 
happens, it could have been some other 
disorder at that early stage, but the 
service record clearly shows that the 
condition was treated, perhaps not 
correctly, but treated nonetheless.

The veteran submitted in February 1999 a copy of a March 1998 
Social Security Administration decision that awarded 
disability benefits for his bipolar disability.  A written 
statement was received from the veteran in March 1999.  He 
contended that bipolar disorders were not recognized in 1967 
when he received treatment for his psychiatric problems.  The 
veteran asserted that since this disorder was not recognized 
at that time, his complaints were misdiagnosed.  Attached to 
this statement were copies of previously received evidence.  
In submissions of April and May 1999, the veteran made 
similar contentions and provided copies of previously 
considered evidence.

In June 1999, the veteran submitted a private audio 
examination he had completed earlier in the same month.  It 
appears that audiometry found the following hearing 
thresholds:

Hertz
1000
2000
3000
4000
LEFT
20
60
60
70

His left ear speech discrimination was reported to be 84 
percent, but the examination report failed to note under what 
criteria this testing had been scored.  The assessment was 
moderate to severe, high frequency, sensorineural hearing 
loss.

The veteran submitted in June 1999 written statements and 
copies of medical evidence that were duplicative of 
previously received material.  At his hearing on appeal in 
July 1999, the veteran testified that upon receiving orders 
in 1967 for service in Vietnam, he "just snapped."  He 
claimed that at that time he suffered with depression, 
anxiety, fear, inability to sleep, and that he drank a lot.  
The veteran alleged that he had suffered with the same 
symptoms ever since 1967.  He claimed that he had not worked 
in the last five years.  The veteran maintained that he had 
from 30 to 40 different jobs since leaving the military and 
would quit a job because of his psychiatric problems.  He 
testified that it was hard for him to hear the telephone, 
television, and people in crowds.  In addition, the veteran 
submitted a written statement from a nurse who had treated 
him in the military.  She reported that during the veteran's 
hospitalization in 1967 he had suffered with depression, 
nervousness, severe mood swings, and disorientation.

In July and September 1999, the veteran submitted written 
statements and medical records regarding his left ear hearing 
loss that had previously been considered by the RO.  At his 
Board hearing in December 1999, the veteran testified that a 
diagnosis for bipolar disorder was not available in 1967, 
therefore he had been misdiagnosed at that time.  He reported 
that both VA and private physicians had linked his current 
psychiatric disorders to his military service.  The veteran 
claimed that he had experienced the same psychiatric symptoms 
since 1967.  He reported that even with the use of hearing 
aids he still had trouble hearing telephones, door bells, 
televisions, and conversation.  Submitted at the hearing, 
along with the veteran's waiver of RO consideration of this 
evidence, were medical records that he had previously 
submitted to the RO.  In addition, he submitted written 
contentions that reported that the term "bipolar" was not 
used until the 1980's.  A medical article was cited which 
asserted that male depressive bipolar patients were likely to 
suffer from personality disorders and alcoholism, and many 
bipolar patients did not seek therapy except as a last 
resort.  The article also noted that many bipolar patients 
used alcohol in the beginning stages of their illness.  It 
was asserted by the veteran that whether he was diagnosed 
with a personality disorder or a bipolar disorder in military 
service was irrelevant.  He claimed that he had suffered with 
the same psychiatric symptoms ever since his military service 
and this should prove his current psychiatric disability 
originated at that time.


II.  Increased Evaluation for Left Ear Hearing Loss

a.  Applicable Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated that assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, using the Maryland CNC criteria, 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. § 4.85 (1999).  When evaluating the 
hearing acuity in a service-connected ear and the hearing 
acuity in the other ear is nonservice-connected, the VA will 
consider the nonservice-connected ear to have normal hearing 
acuity for rating purposes.  See 38 U.S.C.A. § 1160(a) (West 
1991), 38 C.F.R. § 3.383 (1999).  See also Boyer v. West, 11 
Vet. App. 477 (1998).


b. Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
alleges that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected hearing loss is worse than currently 
evaluated, and he has thus stated a well-grounded claim.  The 
undersigned is also satisfied that all appropriate 
development required by the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991) have been conducted.

Initially, it is noted by the undersigned that effective on 
June 10, 1999, the rating criteria for evaluating hearing 
loss were updated.  See 64 Fed. Reg. 25208 (May 11, 1999).  
According to the Court, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, the undersigned finds 
that in the present case a remand for evaluation under both 
the old and new criteria is not warranted.

A review of the changes made to the criteria at 38 C.F.R. 
§ 4.85, and specifically Tables VI, VIA, and VII, reveals 
that the revisions failed to make any changes to the numeric 
designations assigned certain levels of puretone threshold or 
speech discrimination.  Thus, there is no change in the 
mechanical application of the appropriate charts to the noted 
auditory acuity.  Since there is no change in the actual 
rating criteria for hearing loss at 38 C.F.R. § 4.85, there 
is no basis to remand for further RO consideration.  However, 
there were substantive changes made to regulations at 
38 C.F.R. § 4.86 regarding exceptional patterns of hearing 
impairment.  A review of both the old and new criteria 
indicates that this regulation is not applicable to the 
veteran's claim.  The criteria at 38 C.F.R. § 4.86 effective 
prior to June 10, 1999, merely discussed the use of hearing 
aids in conducting audio examinations and evidence used in 
the award of service connection for hearing loss.  It is also 
pertinent that the audiologists reviewing the veteran's 
examination results have not indicated that language 
difficulties or inconsistent speech audiometry scores make 
the use of both puretone average and speech discrimination 
inappropriate and would require evaluation under Table VIa.  
See 38 C.F.R. § 4.85(c) (effective prior to June 10, 1999).  
The regulations at 38 C.F.R. § 4.86 effective on June 10, 
1999, require the use of Table VIa when specific audiometry 
and speech discrimination scores are noted on examination.  A 
review of the audio examinations of record does not indicate 
the scores required under the new regulations at 38 C.F.R. 
§ 4.86.  Based on these findings, there are no substantive 
changes of the regulations evaluating hearing acuity that 
would be applicable to the facts of the current case and 
appellate review is appropriate at this time.

Private audio examinations were provided by the veteran.  
However, these examinations failed to report whether under 
which criteria the veteran's speech discrimination was 
evaluated.  That is, whether the criteria used was consistent 
with the Maryland CNC word list as required by 38 C.F.R. 
§ 4.85.  In the current case, the undersigned will assume 
that the appropriate criteria were used.  See 38 C.F.R. 
§ 3.326(c) (1999) (Provided that it is otherwise adequate for 
rating purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.)  
However, the VA examination of October 1994 is not 
appropriate for the evaluation of the veteran's hearing loss 
as it failed to provide speech discrimination scores.

Based on the results of the veteran's private examination of 
January 1996, his left ear hearing loss is characterized by 
an average puretone threshold in the specified frequencies of 
54 decibels with speech discrimination of 50 percent.  This 
hearing acuity corresponds to Level VIII in the left ear and 
Level I in the right ear under Table VI.  Under Table VII, 
this combined level of hearing acuity warrants a 
noncompensable rating.

The VA examination of December 1995 noted in the left ear an 
average puretone threshold of 49 decibels with speech 
discrimination at 76 percent.  This hearing acuity 
corresponds to Level III for the left ear and Level I for the 
right ear under Table VI.  Under Table VII, this combined 
level of hearing acuity warrants a noncompensable rating.

The VA examination of November 1996 noted in the left ear an 
average puretone threshold of 50 decibels with speech 
discrimination at 74 percent.  This hearing acuity 
corresponds to Level V for the left ear and Level I for the 
right ear under Table VI.  Under Table VII, this combined 
level of hearing acuity warrants a noncompensable rating.

The VA examination of May 1997 noted in the left ear an 
average puretone threshold of 51 decibels with speech 
discrimination at 70 percent.  This hearing acuity 
corresponds to Level V for the left ear and Level I for the 
right ear under Table VI.  Under Table VII, this combined 
level of hearing acuity warrants a noncompensable rating.

The private examination of June 1999 noted in the left ear an 
average puretone threshold of 53 decibels with speech 
discrimination at 84 percent.  This hearing acuity 
corresponds to Level II in the left ear and Level I in the 
right ear under Table VI.  Under Table VII, this combined 
level of hearing acuity warrants a noncompensable rating.

Based on the above analysis, the undersigned finds that the 
veteran's hearing acuity was at its worst on the January 1996 
examination.  This level of hearing loss is not entitled to a 
compensable evaluation under the appropriate criteria.  It is 
therefore determined that the preponderance of the evidence 
is against a grant of an increased evaluation for the 
veteran's hearing loss.


III.  Service Connection for a Psychiatric Disability

a.  Applicable Criteria

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  In Elkins v. West, 12 Vet. App. 209, 218-
19 (1999) (en banc), and Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc), the Court stated that there is a three 
step test to apply when a veteran seeks to reopen a final 
decision based on new and material evidence.  Under Elkins, 
the VA must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the decisionmakers may 
then proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist under 38 U.S.C. § 
5107(b) has been fulfilled.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).

When after consideration of all evidence and material of 
record in a case before the VA there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving the issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).


b.  Analysis

Initially, the Board must determine in this case whether the 
veteran has submitted the requisite new and material evidence 
required to reopen his claim for service connection for a 
psychiatric disability.  The veteran's previous claim for 
service connection was denied in a Board decision of January 
1982.  It was determined by the Board that the veteran had 
been diagnosed with a personality disorder during his 
military service and that this type of disorder could not, as 
a matter of law under the provisions of 38 C.F.R. § 3.303(c), 
be granted service connection.  The veteran was appropriately 
informed of this decision and, therefore, it has become 
final.  Since this decision, the veteran has submitted 
multiple medical opinions linking his current bipolar 
disorder, a disability recognized by law as eligible for 
service connection, to his psychiatric problems suffered 
during his military service.  This evidence is new and 
probative of the reason for the Board's denial in January 
1982.  Thus, the veteran has submitted the requisite new and 
material evidence.  In addition, these very medical opinions 
make his claim for service connection well-grounded under the 
Caluza test.  Finally, the undersigned is satisfied that all 
development required for an equitable determination on the 
merits of this claim has been obtained by the VA.  Based on 
the above findings, appellate review of this issue is 
warranted at this time.

The service medical evidence is clear that the veteran was 
diagnosed with a personality disorder and alcohol abuse in 
1967 during the last few months of his active service.  By 
his own admission in October 1998, the veteran acknowledged 
that he had not received a diagnosis for a psychiatric 
disorder eligible for service connection until the mid to 
late 1980's, many years after separation from the military.  
It is also noted that the private examiner of September 1996 
attributed the veteran's current psychiatric disability to 
stressors that occurred in recent years.  However, there are 
private medical opinions from separate physicians dated in 
March 1998 and March 1999, that have linked the veteran's 
current bipolar disorder to his military service.  These 
opinions appear to be based on a review of the veteran's in-
service medical records and his noted post-service history.  
While a particular service medical record submitted by the 
veteran contained an inaccurate diagnosis when compared to 
the original document, the private physicians did not rely on 
this document and correctly cited his in-service diagnoses.  
The VA examiner of October 1998 reported that he could not 
find evidence of a bipolar disorder in the veteran's service 
records; however, later in his opinion he proceeded to 
confirm the probability that the in-service diagnosis was 
inaccurate.  It is conceded that the veteran is competent to 
provide evidence on symptomatology and he has reported that 
his psychiatric symptoms are the same now as they were in the 
military.  He has further buttressed his private physician's 
opinions on etiology with the citing of medical literature 
that reportedly associates personality disorders and 
alcoholism to bipolar disorder.

The evidence noted above is at least in equipoise regarding 
an etiological link between the veteran's current bipolar 
disability and his military service.  That is, the veteran's 
private physicians have linked his current bipolar disorder 
to his in-service psychiatric complaints based on a review of 
his medical history and the VA examiner of October 1998 could 
not conclusively rule-out their findings.  Based on this 
analysis, it is the undersigned's determination that the 
grant of service connection is warranted for the veteran's 
bipolar disorder.


ORDER

Entitlement to an increased (compensable) evaluation for left 
ear hearing deficit is denied.

New and material evidence sufficient to reopen and well 
ground a claim for service connection for a psychiatric 
disability has been submitted, and the claim is reopened for 
further appellate consideration on the merits.

Entitlement to service connection for a psychiatric 
disability is granted.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

